Title: From James Madison to Mathew Carey, 11 February 1820
From: Madison, James
To: Carey, Mathew


                
                    Sir
                    Montpr. Feby. 11. 1820
                
                I have recd. your favor of Jany. 26. with copies of the addresses of the Philada Societies for the protection of the National Industry; for which I return my thanks. Such a mass of valuable information on a subject deeply interesting to the public must be acceptable even to those whose opinions would qualify some of the inferences deduced from it.
                The occasion reminds me of the acknowledgements which have been long due for the volume in vindication of Ireland; which you were so obliging as to send me. The delay in making them has been occasioned by a wish to give, previously, an attentive reading to a work that seemed to invite it. Other demands on my time have not even yet permitted me to do this. But I have dipped enough into your researches & observations to be satisfied of your success in shewing that the Irish Nation has been as much traduced by the pen of History, as it has been scourged by the rod of power. Be pleased Sir to accept my esteem & friendly respects
                
                    (Signed) James Madison
                
            